DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 January 2020 and 19 November 2020 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 8-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (WO 2015/041665 – hereinafter Chen (‘665).)
Regarding claim 1, 
	Chen (‘665) discloses a fluidic ejection device, comprising: 
a fluidic ejection die [12 in figs. 3-7; part of printhead 37 in fig. 3] embedded in a moldable material [14 in figs. 3-4; paragraphs 0008 and 0009], the fluidic ejection die comprising: 
an array of nozzles, each nozzle comprising: 
an ejection chamber [50 in figs. 4-7; paragraph 0009]; 
an opening [52 in figs. 4-7; paragraph 0009]; and 
a fluid actuator [thermal ejector element or a piezoelectric ejector element] disposed within the ejection chamber [not shown but mentioned in paragraph 0011]; 
an array of passages [between chamber 50 and manifold 54], formed in a substrate [including substrates 58 and 60], to deliver fluid to and from the ejection chamber [paragraph 0011]; and 
an array of enclosed cross-channels [56 in figs. 4-7], formed on a back surface of the substrate, each enclosed cross-channel of the array being fluidly connected to a respective plurality of passages of the array of passages [as seen in fig. 7; there are less cross-channels than passages]; 
the moldable material in which the fluidic ejection die is disposed, wherein the moldable material comprises supply slots [16 in figs. 3-5] to deliver fluid to and from the fluidic ejection die [paragraphs 0007 and 0009]; and 
a carrier substrate [802 in fig. 8] to support the fluidic ejection die and moldable material [paragraph 0014.]

Regarding claim 4, 
	Chen (‘665) further discloses wherein fluid flow through the enclosed cross-channel is perpendicular to fluid flow in the passages [as seen in fig. 5.]

Regarding claim 5, 
	Chen (‘665) further discloses wherein: 
each nozzle further comprises a channel [54 in figs. 4-6] to direct fluid to and from the corresponding ejection chamber [paragraphs 0010-0012]; and 
the channel and the passages that correspond to a nozzle form a micro-recirculation loop [since the fluid is directed to a from the components.]

Regarding claim 6, 
	Chen further discloses wherein the passages are formed in a perforated layer of the substrate [since holes need to be formed on the substrate to form the passages.]

Regarding claim 8, 
	Chen (‘665) further discloses wherein the supply slots in the moldable material provide fluid to multiple enclosed cross-channels [as seen in fig. 7.]

Regarding claim 9, 
	Chen (‘665) discloses a fluidic ejection device, comprising: 
a molded panel [14 in figs. 3-4] formed of a moldable material [paragraphs 0008 and 0009]; 

an array of nozzles, each nozzle comprising: 
an ejection chamber [50 in figs. 4-7; paragraph 0009]; 
an opening [52 in figs. 4-7; paragraph 0009]; and 
a fluid actuator [thermal / piezoelectric ejector element] disposed within the ejection chamber [not shown but mentioned in paragraph 0011]; 
an array of passages [between chamber 50 and manifold 54], formed in a substrate [including substrates 58 and 60], to deliver fluid to and from the ejection chamber [paragraph 0011]; and 
an array of enclosed cross-channels [56 in figs. 4-7], formed on a back surface of the substrate, each enclosed cross-channel of the array of enclosed cross channels being fluidly connected to a respective plurality of passages of the array of passages [as seen in fig. 7; there are less cross-channels than passages]; 
wherein the molded panel comprises supply slots [16 in figs. 3-5] to deliver fluid to and from the fluidic ejection die [paragraphs 0007 and 0009]; and 
a carrier substrate [802 in fig. 8] to support the fluidic ejection die and molded panel [paragraph 0014.]

Regarding claim 10, 
	Chen (‘665) further discloses wherein: each nozzle further comprises: 
a channel [54 in figs. 4-6] to direct fluid to and from the corresponding ejection chamber [paragraphs 0010-0012]; 

the channel and passages that correspond to a nozzle form a micro-recirculation loop of the nozzle [since the fluid is directed to a from the components.]

Regarding claim 11, 
	Chen (‘665) further discloses wherein: 
the printhead is a substrate-wide printbar [paragraph 0007]; and 
the fluidic ejection dies are staggered across a width of a substrate on which the fluid is to be deposited [as seen in fig. 2.]

Regarding claim 13, 
	Chen (‘665) discloses a method for making a fluidic ejection device comprising: 
forming an array of nozzles [52 in figs. 4-7] and corresponding passages [50 in figs. 4-7] through which fluid is ejected [paragraph 0009 and 0012]; 
forming a number of enclosed cross-channels [56 in figs. 4-7] on a substrate [including substrates 58 and 60], wherein the number of enclosed cross-channels deliver fluid to and from the passages [paragraphs 0010-0012]; 
joining the array of nozzles and corresponding passages to the number of enclosed cross-channels to form a fluidic ejection die [12 in figs. 3-7; as seen specifically in fig. 6]; and 
embedding the fluidic ejection die into a moldable material [14 in figs. 3-4], wherein the moldable material comprises supply slots [16 in figs. 3-5] that provide fluid to the number of enclosed cross-channels [paragraphs 0007-0009.]
Regarding claim 14, 
	Chen (‘665) further discloses wherein forming the number of enclosed cross-channels on the substrate comprises etching the back layer of the substrate [para 0012.]

Regarding claim 15, 
	Chen (‘665) further discloses wherein forming the array of nozzles and corresponding passages comprises adhering a membrane containing the passages to a layer that defines the nozzles [as seen in fig. 6.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (‘665) in view of Chen et al. (WO 2014/133517 – hereinafter Chen (‘517).)
Regarding claim 2, 
	Chen (‘665) discloses the claimed limitations as set forth above but fails to expressly disclose wherein the moldable material further comprises an insert to define an inlet supply slot and an outlet supply slot of the moldable material.
	However, in the same field of endeavor, Chen (‘517) discloses a fluidic ejection device comprising a fluid ejection die [12 in figs. 11-15] embedded in a moldable material 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chen (‘665) invention so that the moldable material includes an insert to define an inlet supply slot and an outlet supply slot of said moldable material as taught by Chen (‘517) for the purpose of better controlling the supply of fluid so that the operation is more efficient.   

Claims 3, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (‘665) in view of Chen et al. (WO 2017/065728 – hereinafter Chen (‘728).)
Regarding claim 3, 
	Chen (‘665) discloses the claimed limitations as set forth above but fails to expressly disclose wherein the moldable material is an epoxy mold compound.
However, in the same field of endeavor, Chen (‘517) discloses a fluidic ejection device comprising a fluid ejection die [100 in figs. 1-2] embedded in a moldable material [EMC; paragraph 0021], the fluidic ejection die comprising an array of nozzles [113 in figs. 1-2 (with ejection chamber 218); paragraphs 0030 and 0047], an array of passages [216 in fig. 2], and an array of enclosed cross-channels [217 in figs 2 and 4; paragraph 0047], wherein the moldable material is an epoxy mold compound [paragraph 0025.]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chen (‘665) invention so that 

Regarding claim 7, 
	In the obvious combination, Chen (‘728) discloses wherein a pair of passages are paired with a corresponding ejection chamber [as seen in fig. 2.]

Regarding claim 12, 
	In the obvious combination, Chen (‘728) discloses wherein: 
the printhead is a multi-color printhead [paragraph 0035]; 
different subsets of the array of nozzles correspond to different colors [para 0035]; 
different subsets of enclosed cross-channels deliver fluid to rows of the different subsets of the array of nozzles [paragraph 0035; as seen in fig. 5.]

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853